Opinion oe the Court by
Judge Lindsay:
The possessory title of the Bank of the United States to the lot of land in controversy was, we think, sufficiently established by *580proof of actual possession, held continuously for more than twenty years by said bank and its vendor, Biddle.

O'Hara, for appellant.


Benton, for appellee.

The deed from Biddle, the president of the bank, to Chester and Mansfield, executed in 1835, and probably acknowledged before an alderman of the city of Philadelphia (section 4, of an Act to amend the laws regulating conveyances, approved January 15th, 1831, Statute Laws, volume 2, page 450), and if such acknowledgement were not sufficient the execution of said deed is amply proven by the witnesses, Kirby and Mansfield, the latter of whom was made a cempetent witness by the release of Hall.
The execution and delivery of the deed from Ames and wife to Hall was clearly proven by the subscribing witness. Yenton, and being thus proved it was admitted as evidence of Hall’s title as against Arnold. Allen, &c., vs. Trimble, 4 Bibb 21.
We, therefore, conclude that the evidence is sufficient to uphold the verdict of the jury, and it only remains to enquire whether or not the instructions of the court to the jury were correct. Instructions Nos. 1, 2 and 3, given at the instance of Hall, as qualified by instruction No. 3, given upon the motion of Arnold, are, in our opinion, unobjectionable. Instruction No. 2, asked for by Arnold, was properly refused, and instruction No. 1 was also properly refused in view of the fact that No. 3 stated the law upon the subject of actual adverse possession far more accurately and with greater clearness.
There appears to be no error in the record prejudicial to the substantial rights of appellant.
Wherefore, the judgment is affirmed.